TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 28, 2019



                                      NO. 03-18-00376-CV


                                    Pedro Morales, Appellant

                                                 v.

                        Bradley Carlin and Elizabeth Carlin, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 1, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.